Citation Nr: 1729898	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

2. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

3. Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board previously remanded these matters in December 2014 and April 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. Resolving reasonable doubt in his favor, the Veteran is found to have been exposed to herbicides during service. 

2. Competent medical evidence reflects a diagnosis of type II diabetes mellitus, a disability recognized by VA as presumptively associated with herbicides exposure. 

3. Competent medical evidence reflects a diagnosis of ischemic heart disease, a disability recognized by VA as presumptively associated with herbicides exposure.

4. Competent medical evidence reflects a diagnosis of lung cancer, a disability recognized by VA as presumptively associated with herbicides exposure.



CONCLUSIONS OF LAW

1. Type II diabetes mellitus is found to have been incurred in-service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e) (2016).

2. Ischemic heart disease is found to have been incurred in-service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e).

3. Lung cancer is found to have been incurred in-service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of entitlement to service connection for type II diabetes mellitus, ischemic heart disease and lung cancer have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding those claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.	Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309 (e) (2016).  On August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list.  75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke that do not directly affect the muscles of the heart.  Id. at 53204.

In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6). 

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a Veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

In cases where a Veteran has served in combat, 38 U.S.C.A. § 1154 (b) and its implementing regulation, 38 C.F.R. § 3.304 (d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d) (2016).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The post-service clinical evidence is clear that the Veteran was first diagnosed with type II diabetes mellitus, ischemic heart disease and lung cancer, many years after termination of his active service in 2001, 1998 and 2010, respectively. It is undisputed that the Veteran did not serve in the Republic of Vietnam at any time. The crux of this case revolves around whether the Veteran was exposed to herbicides which were used at the perimeter of certain airbases, including Takhli Air Force Base, in Thailand, where the Veteran was stationed in service. 

VA's Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans who served at the fenced-in perimeter of Thailand military bases in specific occupations.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 5 (M21-1).  If a Veteran served in the Air Force in Thailand during the Vietnam Era at the Royal Thai Air Force Base in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, or Korat as a security policeman, security patrol dog handler, or a member of a security police squadron, Compensation Service will concede herbicide exposure on a direct/facts-found basis.  Id.   

The Veteran's DD214 military occupational specialty (MOS) is that of an aircraft mechanic.  Thus, his MOS is not one for which the Board may automatically concede herbicide exposure.  However, reviewing the facts and circumstances of the Veteran's particular duties in Thailand, the Board finds that the evidence is in equipoise as to the question of whether the Veteran was exposed to herbicides during his service.  In this regard, the Board finds particularly probative the Veteran's February 2014 testimony at his videoconference hearing, in which he described his duties as an aircraft mechanic and where these duties took place.  Specifically, the Veteran noted that he was responsible for refueling the planes, providing service maintenance and ensuring that they were ready for flight into Vietnam.  The Veteran stated that these duties took place on a blacktop runway that was situated in the jungle.  The Veteran said that when the flights flew back into Thailand from Vietnam that they would be covered in Agent Orange.  In addition, the Veteran said that the Thai people would spray the base daily including the perimeter with herbicides.  Specifically, the Veteran stated that they would spray around the runway with the same herbicides they used to spray around the base perimeter.  Further, the Veteran worked first hand with the herbicides, helping the Thai people unload 5 gallon cans of herbicides from their aircrafts.  The Veteran also stated that at times he left base which would put him at the base perimeter.  Overall, the Veteran provided a very detailed account of his time in Thailand and his contact with herbicides.

In March 2017, written correspondence from an archivist at the Air Force Historical Research Agency was provided regarding the Veteran's claim to herbicide exposure and daily morning reports.  The archivist stated that in June 1966, the United States Air Force ceased using morning reports, so there were none to document the Veteran's time in Thailand.  In addition, the archivist stated that Takhli Air Force Base did not use any herbicides for any vegetation control around its perimeter until April through September 1969, and thus the Veteran could not have incurred herbicide exposure.

In light of the foregoing credible testimony, the Board concludes that the evidence shows that the Veteran was exposed to herbicides at the airbase at Takhli, Thailand.  Thus, the Board concludes that the evidence is in equipoise as to the question of whether the Veteran was exposed to herbicides during his military service, and, with resolution of doubt in favor of the Veteran, the Board therefore finds that in-service herbicide exposure occurred.  Accordingly, the Veteran's type II diabetes mellitus, ischemic heart disease and lung cancer are presumptively found related to his in-service exposure to herbicides, and service connection for these diseases is therefore warranted on that basis.


ORDER

1. Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides is granted.

2. Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides is granted.

3. Entitlement to service connection for lung cancer, to include as due to exposure to herbicides is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


